        Case 3:20-cv-03426-JD Document 73-1 Filed 09/02/20 Page 1 of 7



 1   KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
 2   Jeffrey M. Rosenfeld (Bar No. 222187)
     150 Post Street, Suite 520
 3
     San Francisco, CA 94108
 4   Telephone: (415) 955-1155
     Facsimile: (415) 955-1158
 5   karl@KRInternetLaw.com
     jeff@KRInternetLaw.com
 6
     Attorneys for Defendants Omar Qazi
 7
     and Smick Enterprises, Inc.
 8

 9

10

11

12                                UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
14

15   AARON GREENSPAN,                             Case No. 3:20-cv-03426-JD

16                  Plaintiff,
                                                  DECLARATION OF KARL S.
17          v.                                    KRONENBERGER IN SUPPORT OF
                                                  DEFENDANTS OMAR QAZI AND
18                                                SMICK ENTERPRISES, INC.’S
     OMAR QAZI, et al.,
                                                  OPPOSITION TO PLAINTIFF’S MOTION
19                                                FOR FRCP 11 SANCTIONS ON
                    Defendants.
                                                  KRONENBERGER ROSENFELD
20                                                LLP AND DEFENDANTS OMAR
                                                  QAZI AND SMICK
21
                                                  ENTERPRISES, INC.
22
                                                  Date:     October 1, 2020
23                                                Time:     10:00 a.m.
                                                  Before:   The Hon. James Donato
24                                                Ctrm.:    11, 19th Floor
25

26

27

28
     Case No. 3:20-cv-03426-JD                       DECL. OF K. KRONENBERGER ISO SMICK
                                                     DEFS’ OPP TO MTN FOR SANCTIONS
        Case 3:20-cv-03426-JD Document 73-1 Filed 09/02/20 Page 2 of 7



 1   I, Karl S. Kronenberger, declare as follows:
 2          1.      I am an attorney admitted to practice law in the State of California and before
 3   this Court. I am a partner at the law firm of Kronenberger Rosenfeld, LLP, counsel of record
 4   for Defendants Omar Qazi and Smick Enterprises, Inc. (collectively, “Defendants”) in this
 5   action. Unless otherwise stated, I have personal knowledge of the facts stated herein.
 6          2.      Throughout this case, I have repeatedly tried to work cooperatively with pro
 7   se Plaintiff Aaron Greenspan, including on issues related to Plaintiff’s present motion. My
 8   firm, Defendants, and I have spent multiple hours and thousands of dollars trying to work
 9   with Plaintiff on various issues, in particular on lifting default on Plaintiff’s original
10   Complaint [D.E. 44], opposing Plaintiff’s request for default on the First Amended
11   Complaint [D.E. 46], and stipulating to allow Plaintiff to file a Second Amended Complaint
12   [D.E. 69].
13          3.      Plaintiff’s motion claims that the filing of D.E. Nos. 44 and 46 violated Federal
14   Rule of Civil Procedure (“Rule”) 11. My firm, Defendants, and I take Rule 11 motions very
15   seriously but find no basis for the motion in this case. In particular, our filings reflected in
16   D.E. Nos. 44 and 46 were made after consultation with our clients, and in particular we
17   relied on the Declaration of Mr. Qazi [D.E. 44-1], which I found to be reasonable and
18   supported by the circumstances and facts known to me.
19          4.      On August 12, 2020, I emailed Plaintiff, disputing that there was any unlawful
20   or sanctionable conduct, in response to Plaintiff’s threat to file the present motion for
21   sanctions. A true and correct copy of that email is attached hereto as Exhibit A.
22          5.      On September 2, 2020, the Court issued an Order regarding default and
23   civility, resolving the default issues. [D.E. 72.] On the same day, I emailed Plaintiff asking
24   that, given the order, would Plaintiff consider withdrawing the present motion for sanctions;
25   I also discussed these issues on the phone with Plaintiff, and Plaintiff indicated he would
26   not withdraw the present motion for sanctions. A true and correct copy of the foregoing
27   email correspondence is attached hereto as Exhibit B.
28          I declare under penalty of perjury under the laws of the United States of America
     Case No. 3:20-cv-03426-JD                             DECL. OF K. KRONENBERGER ISO SMICK
                                                    1      DEFS’ OPP TO MTN FOR SANCTIONS
        Case 3:20-cv-03426-JD Document 73-1 Filed 09/02/20 Page 3 of 7



 1   that the foregoing is true and correct.
 2

 3   DATED: September 2, 2020                            s/Karl S. Kronenberger
                                                          Karl S. Kronenberger
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 3:20-cv-03426-JD                     DECL. OF K. KRONENBERGER ISO SMICK
                                               2   DEFS’ OPP TO MTN FOR SANCTIONS
Case 3:20-cv-03426-JD Document 73-1 Filed 09/02/20 Page 4 of 7




                    Exhibit A
                                          Case 3:20-cv-03426-JD Document 73-1 Filed 09/02/20 Page 5 of 7




From:          Karl Kronenberger <karl@krinternetlaw.com >
To:            Aaron Greenspan <aaron.greenspan@plainsite.org >
               Jeff Rosenfeld <jeff@krinternetlaw.com >, Liana Chen<liana@krinternetlaw.com >, Leah Vulic
CC:
               <leah@krinternetlaw.com >
Subject:       RE: Motion for Sanctions
Date:          Wed, 12 Aug 2020 23:04:33 +0000
Message-ID: <BYAPR02MB4727F6E6D3DF5A5E1FBCE2E2D9420@BYAPR02MB4727.namprd02.prod.outlook.com >

Hello Aaron,

We have reviewed your motion for sanctions, and we dispute that there has been any unlawful or sanctionable
conduct, including as related to the differing opinions about service or anonymous online accounts. In efforts to
try to resolve these issues, we have filed an updated certificate of interested entities, and we have requested that
the Court allow our clients to respond to the FAC (which was filed on July 2) by August 18.

Sincerely,

Karl

-----Original Message-----
From: Aaron Greenspan <aaron.greenspan@plainsite.org >
Sent: Monday, July 27, 2020 9:39 PM
To: Karl Kronenberger <karl@krinternetlaw.com >
Cc: Jeff Rosenfeld <jeff@krinternetlaw.com >; Liana Chen <liana@krinternetlaw.com >; Leah Vulic
<leah@krinternetlaw.com >
Subject: Motion for Sanctions

Karl,

For your convenience, attached is a copy of the motion for sanctions served on Saturday.

Aaron

PlainSite | https://www.plainsite.org
Case 3:20-cv-03426-JD Document 73-1 Filed 09/02/20 Page 6 of 7




                    Exhibit B
                                                                         Case 3:20-cv-03426-JD Document 73-1 Filed 09/02/20 Page 7 of 7




 From:       Karl Kronenberger <karl@krinternetlaw.com >
 To:         Aaron Greenspan <aaron.greenspan@plainsite.org >
             Jeff Rosenfeld <jeff@krinternetlaw.com >, Liana Chen<liana@krinternetlaw.com >, Kate Hollist
 CC:
             <kate@krinternetlaw.com >, Liana Chen<liana@krinternetlaw.com >
 Subject:    Request to Withdraw Rule 11 Motion
 Date:       Wed, 2 Sep 2020 22:13:57 +0000
             <BYAPR02MB472738BB488E21EAE0840B58D92F0@BYAPR02MB4727.namprd02.prod.outlook.com
 Message-ID:
             >
Hello Aaron:

Given the order today from the Court lifting default, will you consider withdrawing your Rule 11 motion?

We need to file our opposition in the next hour or so if you don’t withdraw the motion.

Very best regards,

Karl

__________________________________


Karl S. Kronenberger ,
PARTNER
KRONENBERGER ROSENFELD, LLP
150 Post Street, Ste 520 San Francisco, CA 94108
Phone: (415) 955-1155 Ext. 114

Get vCard LinkedIn karl@krinternetlaw.com
www.krinternetlaw.com




Follow us




NOTICE: This email may contain material that is privileged, confidential, and/or attorney-client work product for the sole use of the intended recipient. Any review, reliance or distribution
by others or forwarding without express written permission is strictly prohibited. If you are not the intended recipient, please contact the sender at the above number and delete all
copies. Inadvertent waiver shall waive no privileges.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS under Circular 230, we inform you that any U.S. federal tax advice contained in this communication
(including any attachments), unless otherwise specifically stated, was not intended or written to be used, and cannot be used, for the purpose of (1) avoiding penalties under the Internal
Revenue Code or (2) promoting, marketing or recommending to another party any matters addressed herein (the foregoing paragraph has been affixed pursuant to U.S. Treasury
Regulations governing tax practice).
